DETAILED ACTION
In response to communications filed 23 June 2022, claims 9 and 18 are amended per applicant’s request. Claims 9-11 and 13-26 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section “35 USC 103,” filed 23 June 2022, with respect to claims 9 and 18 have been fully considered but are not persuasive.
On page 8, applicant argues that Noel does not teach the amended claim limitations related to data updates based on a “recent time range” and “server assigned timestamp field.” However, these arguments are not persuasive, because Noel teaches the limitations as recited. Applicant argues that Noel does not teach time range capabilities or timestamps, however, Noel teaches in paragraph [0125] to “determine if there is any new data from the most recent search.” Noel therefore teaches a request for data updates based on a recent time range by determining if there is any new data. Noel further teaches that the data has a server assigned timestamp field, because Noel teaches in paragraph [0170] that each “row (or a group of rows) is generally associated with a timestamp.”

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:
claims 9 and 18: “the requested time range” has antecedent basis to --the recent time range-- (claim 9, line 17; claim 18, line 20)
claims 9 and 18: “the timestamp range” has antecedent basis to --the recent time range-- (claim 9, lines 19-20; claim 18, line 18 and 22-23)

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 13-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 9 and 18 recite “wherein the data in the data update includes a server assigned timestamp field matching the requested time range and correlated timestamp range.” Support is not found in the original disclosure for these limitations. Although paragraph [0031] of the specification discloses that “Each data item to be shown in time chart may have a timestamp field,” support is not found for the server assigning the timestamp field matching the requested time range and correlated timestamp range. Claims 10-11, 13-17, and 19-26 are rejected because they inherit this deficiency.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 and 13-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 recite “wherein the data in the data update includes a server assigned timestamp field matching the requested time range and correlated timestamp range.” However, it is unclear how matching the “correlated timestamp range” affects the scope of the limitation. Although claim 18 recites “wherein the timestamp range correlates to a previous data request,” the limitation “the timestamp range” in line 18 lacks antecedent basis and is interpreted as --the recent time range-- (see paragraph [06] above). Therefore, in claim 18, the additional matching based on the “correlated timestamp range” does not appear to affect the scope beyond merely matching the recent time range. Claim 9 does not recite the “wherein” clause present in claim 18, line 18, so the scope of matching the “correlated timestamp range” is unknown. Further clarification is therefore requested. Claims 10-11, 13-17, and 19-26 are rejected because they inherit this deficiency.
For the purpose of applying prior art, “wherein the data in the data update includes a server assigned timestamp field matching the requested time range and correlated timestamp range” is interpreted as --wherein the data in the data update includes a server assigned timestamp field matching the recent time range-- (claim 9, lines 16-19; claim 18, lines 19-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 13-16, 18-21, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2011/0264650 A1) in view of Lymberopoulos et al. (US 2011/0184936 A1) and Noel et al. (US 2015/0040052 A1).

Regarding claim 9, Tobin teaches a method of managing data, comprising,
at an application running on a mobile device with data storage, the application in communication with a network and a server (see Tobin [0107], “client application” and “server,” where [0069] teaches that the client may be a mobile device),
receiving a user request from a user to chart data (see Tobin [0107], “client device requests data,” and [0110], “graphic representation”);
at the application, sending a request for data to the server over the network to be used to render the chart (see Tobin [0103], “data view request,” and [0108], “client device requests data from the server”); and
at the application, receiving a subset of the requested data from the server (see Tobin [0108], “receives filtered data”).
Tobin does not explicitly teach at the application, causing storage of the received subset of requested data on the data storage of the mobile device, because Tobin instead teaches causing storage of the received subset of the requested data at a sever (see Tobin [0103], “server . . . builds and caches a result set”).
However, Lymberopoulos teaches at the application, causing storage of the received subset of requested data on the data storage of the mobile device (see Lymberopoulos [0048], “cache . . . updated within an individual mobile device”).
Tobin teaches in paragraph [0103] to cache a result set on a remote server. Lymberopoulos teaches in [0048] two caches, a “local copy of the query cache” and a “remote copy of the query cache.” It would have been obvious to one of ordinary skill in the art before the effective filing date to try building a local cache and/or a remote cache, as taught by Lymberopoulos, in combination with the techniques taught by Tobin, in order to provide “techniques for maximizing the number of query results served from a local ‘query cache’, thereby significantly limiting the need to use 3G, WiFi, or other wireless radio links to connect the mobile device to the Internet, cloud, or network” (see Lymberopoulos [0011]).
Tobin as modified teaches
at the application, using the stored subset of requested data to render a chart for display on the mobile device (see Lymberopoulos [0048] and Tobin [0018], “graphical representation or chart,” and [0103]-[0104], “presents the filtered cached result set data to the client,” where the “cached result set” taught by Tobin is stored locally as taught by Lymberopoulos);
at the application, receiving input from the user regarding the rendered chart (see Tobin [0110], “interacting with a graphic representation”);
at the application, researching additional data related to the stored subset of requested data including sub-view filtering (see Tobin [0104]-[0106], additional “result set” data is researched and stored that includes “view filters,” i.e., sub-view filtering);
at the application, causing storage of the researched additional data (see Lymberopoulos [0048] and Tobin [0105]-[0106] and [0103], “builds and caches a result set,” where the cached data taught by Tobin is stored locally as taught by Lymberopoulos);
at the application, using the researched additional data to alter the rendered chart (see Tobin [0110], “client then receives an automatic data update to the data list view”).
Tobin as modified does not explicitly teach
at the application, sending a request for data updates to the server over the network to be used to update the rendered chart,
wherein the request for data updates includes a limit for data based on a recent time range to minimize the requested data;
at the application, receiving a data update from the server, wherein the data in the data update includes a server assigned timestamp field matching the requested time range and correlated timestamp range; and
at the application, using the received data update based on the timestamp range to update the chart for display on the mobile device.
However, Noel teaches
at the application, sending a request for data updates to the server over the network to be used to update the rendered chart (see Noel [0125], “search client may query the search engine to determine if there is any new data”),
wherein the request for data updates includes a limit for data based on a recent time range to minimize the requested data; at the application, receiving a data update from the server, wherein the data in the data update includes a server assigned timestamp field matching the requested time range and correlated timestamp range (see Noel [0125], “request the new data,” where request is limited based on a recent range from the last update to the current time and [0170] teaches that the data update includes a server assigned “timestamp”); and
at the application, using the received data update based on the timestamp range to update the chart for display on the mobile device (see Noel [0125], “data presented in the GUI 302 may be dynamic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request data updates, as taught by Noel, in combination with the techniques taught by Tobin as modified, because the “data visualization is updated at or nearly the same rate that the data is generated” (see Noel [0042]).

Regarding claim 10, Tobin as modified teaches wherein the chart is one of, a time chart, net chart, facet chart, geo chart, or event chart (see Tobin [0042]).

Regarding claim 11, Tobin as modified teaches wherein the application further causes visual hints to be displayed for the user to interact with, the visual hints include graphical indications of information to teach how to manipulate and view a given chart which may be displayed upon interaction with the mobile device (see Tobin [0056], “additional information is provided when selecting the bar”; the limitation “to teach how to manipulate and view a given chart” is an intended use or result of the information and does not patentably distinguish the invention).

Regarding claim 13, Tobin as modified teaches wherein the input received from the user causes the application to request more data from the network server (see Tobin [0105]-[0106]).

Regarding claim 14, Tobin as modified teaches further comprising using filters from a library stored on the data storage, on received data for reducing the amount of data to be render in the chart (see Lymberopoulos [0048] and Tobin [0042] and [0104], “applies one or more view filters . . . to populate the view”).

Regarding claim 15, Tobin as modified teaches further comprising sending a query to the networked server at time intervals for new data or updates of existing data (see Noel [0125], “periodical intervals . . . determine if there is any new data”).

Regarding claim 16, Tobin as modified teaches wherein the application receives the more data from the network server and uses the more data to cause display of an altered chart (see Tobin [0105]-[0106]).

Regarding claim 18, Tobin teaches a non-transitory computer-readable medium having computer-executable instructions thereon for a method of managing data, the instructions comprising (see Tobin, claim 15),
at an application running on a mobile device, the application in communication with a network and a data storage (see Tobin [0107], “client application,” where [0069] teaches that the client may be a mobile device),
receiving a request from a user to chart data (see Tobin [0107], “client device requests data,” and [0110], “graphic representation”);
at the application, sending a request over the network to a networked server for data to be used to render the chart (see Tobin [0103], “data view request,” and [0108], “client device requests data from the server”); and
at the application, receiving a subset of the requested data from the networked server (see Tobin [0108], “receives filtered data”).
Tobin does not explicitly teach at the application, causing storage of the subset of requested data on the data storage, because Tobin instead teaches causing storage of the received subset of the requested data at a sever (see Tobin [0103], “server . . . builds and caches a result set”).
However, Lymberopoulos teaches at the application, causing storage of the subset of requested data on the data storage (see Lymberopoulos [0048], “cache . . . updated within an individual mobile device”).
Tobin teaches in paragraph [0103] to cache a result set on a remote server. Lymberopoulos teaches in [0048] two caches, a “local copy of the query cache” and a “remote copy of the query cache.” It would have been obvious to one of ordinary skill in the art before the effective filing date to try building a local cache and/or a remote cache, as taught by Lymberopoulos, in combination with the techniques taught by Tobin, in order to provide “techniques for maximizing the number of query results served from a local ‘query cache’, thereby significantly limiting the need to use 3G, WiFi, or other wireless radio links to connect the mobile device to the Internet, cloud, or network” (see Lymberopoulos [0011]).
Tobin as modified teaches
at the application, using the stored subset of requested data to render a chart for display on the mobile device (see Lymberopoulos [0048] and Tobin [0018], “graphical representation or chart,” and [0103]-[0104], “presents the filtered cached result set data to the client,” where the “cached result set” taught by Tobin is stored locally as taught by Lymberopoulos);
at the application, receiving input from the user regarding the rendered chart (see Tobin [0110], “interacting with a graphic representation”);
at the application, sending a request to the networked server for additional data related to the stored subset of requested data; receiving a subset of the requested related additional data; wherein the subset of the additional data includes data related to the sent request for additional data related to the stored subset of requested data, determined by sub-view filtering by selecting a subset of data available for use in a chart (see Tobin [0109] and [0106], “a new filtered results set” is a subset of the additional data determined by sub-view filtering that is sent to the client application);
at the application, causing storage of the received subset of the requested related additional data (see Lymberopoulos [0048] and Tobin [0105]-[0106] and [0103], “builds and caches a result set,” where the cached data taught by Tobin is stored locally as taught by Lymberopoulos); and
at the application, using the stored received subset of the requested related additional data to alter the rendered chart (see Tobin [0110], “client then receives an automatic data update to the data list view”).
Tobin as modified does not explicitly teach
at the application, sending a request for data updates to the server over the network to be used to update the rendered chart,
wherein the request for data updates includes a limit for data based on a recent time range to minimize the requested data, wherein the timestamp range correlates to a previous data request;
at the application, receiving a data update from the server wherein the data in the data update includes a server assigned timestamp field matching the requested time range and correlated timestamp range; and
at the application, using the received data update based on the timestamp range to update the chart for display on the mobile device.
However, Noel teaches
at the application, sending a request for data updates to the server over the network to be used to update the rendered chart (see Noel [0125], “search client may query the search engine to determine if there is any new data”),
wherein the request for data updates includes a limit for data based on a recent time range to minimize the requested data, wherein the timestamp range correlates to a previous data request; at the application, receiving a data update from the server wherein the data in the data update includes a server assigned timestamp field matching the requested time range and correlated timestamp range (see Noel [0125], “request the new data,” where request is limited based on a recent range from the last update to the current time and [0170] teaches that the data update includes a server assigned “timestamp”); and
at the application, using the received data update based on the timestamp range to update the chart for display on the mobile device (see Noel [0125], “data presented in the GUI 302 may be dynamic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request data updates, as taught by Noel, in combination with the techniques taught by Tobin as modified, because the “data visualization is updated at or nearly the same rate that the data is generated” (see Noel [0042]).

Regarding claim 19, Tobin as modified teaches wherein the input received from the user causes the application to request more data from the network server (see Tobin [0105]-[0106]).

Regarding claim 20, Tobin as modified teaches wherein the instruction further comprise, using filters from a locally stored library on received data for reducing the amount of data to be render the chart (see Lymberopoulos [0048] and Tobin [0042] and [0104], “applies one or more view filters . . . to populate the view”).

Regarding claim 21, Tobin as modified teaches wherein the instruction further comprise, sending a query to the networked server at time intervals for new data or updates of existing data (see Noel [0125], “periodical intervals . . . determine if there is any new data”).

Regarding claim 23, Tobin as modified teaches wherein the application renders a combination pie chart and network chart in response to user input (see Tobin [0042] and Fig. 3A, elements 310 and 320, where a combination of charts are rendered; [0054], the “list view 320” is a network chart, because the data listed in the chart is obtained via a network).

Regarding claim 25, Tobin as modified teaches wherein researching additional data includes using a local library to search for additional data related to the stored subset of requested data; at the application, retrieving a subset of the requested related additional data from the local library (see Lymberopoulos [0048] and Tobin [0106], “If the data is cached, 618, the server generates a new filtered results set . . . from the cached data,” where the cache is a local library);
wherein the subset of the additional data includes data related to the sent request for additional data related to the stored subset of requested data, determined by sub-view filtering by selecting a subset of data available for use in a chart (see Tobin [0109] and [0106], “new filtered results set”).

Regarding claim 26, Tobin as modified teaches wherein researching additional data includes sending a request to the networked server for additional data related to the stored subset of requested data (see Tobin [0103], “server . . . receives a data view request”);
at the application, receiving a subset of the requested related additional data from the networked server over the network (see Tobin [0108], “client device then receives filtered data from the server in response to the request”);
wherein the subset of the additional data includes data related to the sent request for additional data related to the stored subset of requested data, determined by sub-view filtering by selecting a subset of data available for use in a chart (see Tobin [0109] and [0106], “new filtered results set”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2011/0264650 A1) in view of Lymberopoulos et al. (US 2011/0184936 A1) and Noel et al. (US 2015/0040052 A1) as applied to claims 9-11 above, and further in view of Jeff Clark, “Multi-level Pie Charts.”

Regarding claim 17, Tobin as modified teaches wherein the chart is a pie chart and the visual hint includes a summarized chart (see Tobin [0042], “pie chart,” where Fig. 3B, element 312, is a summarized chart).
Tobin as modified does not explicitly teach wherein the summarized chart is rendered in a middle of the pie chart; and wherein a highlight hint for a pie slice in the middle pie is rendered.
However, Clark teaches wherein the summarized chart is rendered in a middle of the pie chart; and wherein a highlight hint for a pie slice in the middle pie is rendered (see Clark, first “Class, Gender, Age, and Survival Breakdown” figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to render a pie chart, as taught by Clark, in combination with the pie charts techniques taught by Tobin as modified, because a “number of things can be seen at a glance” (see Clark, last paragraph).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2011/0264650 A1) in view of Lymberopoulos et al. (US 2011/0184936 A1) and Noel et al. (US 2015/0040052 A1) as applied to claim 18 above, and further in view of O’Mahony et al. (US 2015/0355790 A1).

Regarding claim 22, Tobin as modified teaches wherein the chart is a time chart (see Tobin Fig. 3A, element 310).
Tobin as modified does not explicitly teach wherein the application further changes a time range on the time chart in reaction to horizontal swiping user input.
However, O’Mahony teaches wherein the application further changes a time range on the time chart in reaction to horizontal swiping user input (see O’Mahony [0061], “view a different period of time . . . swiping left or right”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change a time range in reaction to horizontal swiping user input, as taught by O’Mahony, in combination with the techniques taught by Tobin as modified, because “When the input apparatus is a touchscreen, a user may touch the touchscreen and swipe” (see O’Mahony [0060]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tobin et al. (US 2011/0264650 A1) in view of Lymberopoulos et al. (US 2011/0184936 A1) and Noel et al. (US 2015/0040052 A1) as applied to claim 9 above, and further in view of Meaney et al. (US 2016/0231900 Al).

Regarding claim 24, Tobin as modified does not explicitly teach further comprising,
as the rendered chart is interacted with by a user on the mobile device, queuing chart changes as they are received; and
deferring updating the chart until a preselected time before the chart is rendered.
However, Meaney teaches further comprising,
as the rendered chart is interacted with by a user on the mobile device, queuing chart changes as they are received (see Meaney [0063] and [0022], “customer interacts with a chart . . . record this transformation of the chart 102 as a transformation event within the queue”); and
deferring updating the chart until a preselected time before the chart is rendered (see Meaney [0038] and [0016], “access the queue . . . after a period of time has passed . . . determine whether there are any transformation events available that are applicable for the particular chart”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to queue chart changes and defer updating the chart, as taught by Meaney, in combination with the techniques taught by Tobin as modified, because “an entity may be able to update a variety of linked charts automatically through a transformation of the data presented through a single chart in the GUI . . . the entity may quickly evaluate various data metrics for a particular set of computing resources without having to make additional adjustments to other charts or being preoccupied with ensuring that the requested data is present among various charts displayed through the GUI . . . enabling the entity to quickly generate a report for a particular data metric range” (see Meaney [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743.  The examiner can normally be reached on 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158